DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment and written response filed 05/02/2022 have been entered and considered.
Claim 16 has been cancelled.
Claims 9 and 18-19 have been amended.
Claim 21 has been added.
Claims 1-15 and 17-21 are pending.

Response to Arguments
Applicant’s arguments, see remarks, filed 05/02/2022, with respect to claims 1-15 and 17-21 have been fully considered and are persuasive.  The rejections of claims 1-15 and 17-20 have been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 05/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S.P.N. 10,605,733 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-15 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 7 define features of “a microfluidic channel within a focus of the light sheet and configured to hold a sample; a mirror adapted to reflect the light sheet focused on the sample and form a standing wave; and an imaging device, wherein the imaging device is adapted to capture light from the sample to image a two-dimensional plane of the sample while the sample is illuminated with the light sheet”, which are not taught or suggested by the art of record.
Independent claims 9 and 21 are allowed for incorporating allowable subject matter as previously indicated in the office action dated 02/22/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM Y LU/Primary Examiner, Art Unit 2667